Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-165509 SYNDICATED COMMUNITY OFFERING PROSPECTUS (Proposed Holding Company for ViewPoint Bank) Up to 23,000,000 Shares of Common Stock (Subject to Increase to up to 26,450,000 Shares) $10.00 per Share ViewPoint Financial Group, Inc., a Maryland corporation referred to throughout this document as New ViewPoint Financial Group, is offering up to 23,000,000 shares of common stock for sale at $10.00 per share in connection with the conversion of ViewPoint MHC from the mutual holding company to the stock holding company form of organization. The shares being offered represent the 56.9% ownership interest in ViewPoint Financial Group currently owned by ViewPoint MHC. ViewPoint Financial Group’s common stock is currently traded on the Nasdaq Global Select Market under the trading symbol “VPFG.” We expect that New ViewPoint Financial Group’s shares of common stock will trade on the Nasdaq Global Select Market under the trading symbol “VPFGD” for a period of 20 trading days following the completion of this stock offering. Thereafter the trading symbol will revert to “VPFG.” We are offering the common stock for sale on a best efforts basis. We must sell a minimum of 17,000,000 shares in the offering in order to complete the offering.
